Citation Nr: 1620349	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension, to include as secondary to a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to July 1946.  He also served in the Rhode Island Air National Guard from September 1949 to September 1985, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2015, the Veteran and his son testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.    

This case was previously remanded by the Board, in June 2015, for further development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that the Veteran's claims must be remanded to ensure compliance with the directives of the Board's prior remand and for further development.

The evidence of record shows that the Veteran served in the Rhode Island Air National Guard from September 1949 to September 1985.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty or any period of inactive duty for training (INACDUTRA) where the individual was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (a).  Accordingly, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, ACDUTRA or for an injury incurred in INACDUTRA.

The Veteran filed a claim for service connection for a heart condition, described as congestive heart failure, and hypertension, in June 2012.  He asserts that while on ACDUTRA at Eglin Air Force Base, Florida, in the mid-1970s, he suffered "some type of heart attack" or "heart problem."  The Veteran stated that he was flown back to Rhode Island, where he received treatment at the VA hospital in Providence.  In addition, he claims to have developed hypertension during ACDUTRA, as a result of his heart condition.  A witness statement submitted in February 2014 provides support for the Veteran's report that a heart condition arose during ACDUTRA at Eglin Air Force Base, though the buddy statement places the date of onset as the summer of 1970 and describes the condition as a "heart irregularity."       

In June 2015, the Board remanded this proceeding to obtain all of the Veteran's available service personnel records related to his service with the Rhode Island Air National Guard and to verify the dates and type of service.  The RO obtained the Veteran's service personnel file as well as records from the Defense Finance and Accounting Services (DFAS) and the Rhode Island Air National Guard.  However, these records are incomplete, as they do not provide dates of various periods of ACDUTRA or INACDUTRA for the entire period from September 1949 to September 1985.  For example, the records do not reflect the specific dates of ACDUTRA or INACDUTRA in 1949, from 1969 through 1972, from 1974 through 1976, or from 1984 through 1985.  Moreover, in a letter dated in July 2015, the Rhode Island National Guard informed VA that the Veteran's personnel records and original medical/dental records were forwarded to the Air Reserve Personnel Center in Denver, Colorado, on September 26, 1985.  However, there is no indication in the record that VA requested these records from the Air Reserve Personnel Center.  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  In this case, the RO did not undertake reasonable efforts to obtain all of the Veteran's available service personnel records related to his Rhode Island Air National Guard service for the period from September 1949 to September 1985.  Accordingly, remand is warranted for full compliance with the Board's prior remand.  Specifically, on remand, the RO should request from the Air Reserve Personnel Center records demonstrating the dates of the Veteran's ACDUTRA or INACDUTRA service for the entire period from September 1949 through September 1985.   

The Board also notes that the Veteran has provided an authorization form indicating treatment at a VA medical facility in Providence Rhode Island between March 1973 and April 1973.  Although the RO previously unsuccessfully attempted to obtain records from that same facility for a period of time covering multiple years, the Board finds that a request should be made for this more specific and much shorter period of time.  

In addition, in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Private treatment records associated with the Veteran's claims file provide competent evidence of current disabilities, noting diagnoses of atrial fibrillation, ischemic heart disease, diastolic heart failure, and hypertension.  The Board is of the opinion that if any objective evidence is obtained of any treatment or complaints of a cardiac nature during a period of service, then an examination should be provided for the purpose of determining whether any current heart disorder is related to such symptoms or complaints in service.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Air Reserve Personnel Center in Denver, Colorado, and obtain records as to the exact dates of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) for the period from September 1949 to September 1985.  All outstanding service medical records from ACDUTRA and INACDUTRA should also be obtained and associated with the claims folder.  

If the requested records do not exist, or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The RO should obtain copies of any treatment records from the VA Medical Center in Providence Rhode Island for the period from March 1973 to April 1973.  The efforts should include requesting a search for any archived hospitalization records.  

3.  After completion of the above, if any objective evidence is obtained showing heart symptoms or abnormalities during a period of service, schedule the Veteran for a VA examination with a suitably qualified VA examiner to determine the nature and likely etiology of any diagnosed heart condition and the nature and etiology of any diagnosed hypertension, to include as secondary to the Veteran's claimed heart condition.  The entire claims file and all pertinent records must be made available to the examiner for review.  The RO should notify the examiner of the Veteran's specific periods and types of service.  Based on the examination and review of the record, the examiner should address the following questions:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed heart condition was incurred in or aggravated by any confirmed periods of ACDUTRA or INACDUTRA service? 

(b)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed hypertension was incurred in or aggravated by any confirmed periods of ACDUTRA or INACDUTRA service?

(c)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed hypertension is causally related to the claimed heart condition?

(d)  Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed hypertension is aggravated beyond its normal course due to the claimed heart condition?

The VA examiner's report must reconcile all pertinent evidence of record, including the Veteran's statements and the clinical records.  The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the issues on appeal.  If the claims remain denied, the RO should issue a supplemental statement of the case and afford the Veteran an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




